Citation Nr: 1313536	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  07-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for pancreatitis.  



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran served on active duty June 1966 until June 1968, including duty in the Republic of Vietnam from January 1967 until January 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the RO.

The appeal initially included claims of service connection for myotonic dystrophy and bilateral lower extremity peripheral neuropathy, a claim for an increased evaluation for the service-connected posttraumatic stress disorder (PTSD) and claims for earlier effective dates for the grant of service connection for PTSD and diabetes mellitus.  The claims for an increased evaluation for PTSD and earlier effective dates for PTSD and diabetes mellitus were decided by the Board in August 2010 and the remaining claims were remanded for further development.  

The Board again considered this appeal in January 2012.  At that time the Board granted service connection for myotonic dystrophy and peripheral neuropathy of the lower extremities and remanded the claims for a lumbar spine disorder and pancreatitis for additional development.  

As noted in the January 2012 remand, the issue of service connection for a shoulder disorder as secondary to service-connected diabetes mellitus had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issue of service connection for pancreatitis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The pre-existing lumbar spine disorder manifested by recurrent back pain is shown as likely as not to have increased in severity beyond natural progression during the Veteran's period of active service.  

2.  The currently demonstrated postoperative lumbar spine degenerative changes at L4-L5 with right foot drop is shown as likely as not to have had its clinical onset during service.  


CONCLUSION OF LAW

The Veteran's postoperative lumbar spine disability manifested by degenerative changes and right foot drop is due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In the present case, letters sent to the Veteran in September 2004 and January 2012 fully addressed all notice elements.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records which were identified by the Veteran.  

The Veteran submitted private medical records, copies of service treatment records and lay statements in support of his claim.  The Board remanded the appeal in August 2010 and January 2012 to obtain additional private medical records and a VA examination.  The RO substantially complied with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

To the extent that the action taken hereinbelow is favorable to the Veteran, the further discussion as to VCAA is not required at this time.


Law and Analysis

The Veteran seeks service connection for a lumbar spine disorder and specifically asserts that he was treated continuously since his service in Vietnam.   

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Several alternative paths to service connection exists for certain chronic diseases identified in 38 C.F.R. §3.309(a).  

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  

If, however, a disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  25 Vet. App. 231, 235 (2012).  

Rather, the burden is on VA to establish by clear and unmistakable evidence that any increase was due to the natural progress of the disease.  Id.

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn, 25 Vet. App. at 235 ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In the present case, the April 1966 entrance examination clearly indicated the spine was abnormal and described the defect as "muscle spasm-L5 spine muscles, good flexion and extension."  The physician in commenting on the April 1966 report of medical history noted that the Veteran had back trauma and that lifting had been painful since then.  

A July 1966 orthopedic clinic note reported the history of low back pain for 5 years following a basketball injury and suggested further work-up by obtaining oblique views of the lumbosacral spine.  The oblique views of the spine were performed in August 1966 and revealed no evidence of spondylolysis.  

Additionally, the record includes a March 1966 letter of a private physician who explained that the Veteran had been under his care in December 1961 for acute back strain after suffering an injury while playing basketball.  The physician related that an December 1961 x-ray study reflected a slight exaggeration of the normal lordotic curvature at the L5-S1 level.  The bodies were normal in height; intervertebral spaces were preserved, and no developmental variants were demonstrated.  

Another March 1966 letter from the private physician reiterated that the Veteran suffered a back injury after playing basketball and had recurrent pain and disability due to the injury.  

The physician indicated that, although x-ray studies did not reflect bony pathology, the back condition resulted in the Veteran being denied employment.  In sum, there is no question that a lumbar spine condition was noted at the time of the Veteran's entrance and the provisions of 38 U.S.C.A. § 1153 apply.  

As the condition was noted at entry, the next question is whether there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In this regard, the service treatment records include a February 1967 record that noted complaints of back pain with a history of a prior back pain after a basketball injury.  At that time, he was treated by a chiropractor and, after 2 weeks, had no pain.  Since then, he complained of occasional back pain, worse with carrying heavy objects.  

The examination revealed that the spine was normal, that there was no muscle spasm, that the deep tendon reflexes were 2 +, bilaterally, that there was no loss in sensation, and that his gait was normal.  Given this examination, the physician requested a special inquiry to determine the nature of the Veteran's back condition.  

The February 1967 consultation noted the history as reported in the prior record and further indicated that the Veteran was asymptomatic from June 1965 until December 1965, but then noted symptoms of nonradiationg back pain precipitated by bending forward to polish his shoes.  It also was noted that the initial pain radiated down the right leg for one hour and was relieved by heat.    

Since being in the Republic of Vietnam, the Veteran reported having intermittent, nonradiating low back pain after prolonged standing and marching with heavy loads.  The pain was relieved when he was not heavily laden.  

An examination reflected a slight increase in lumbar lordosis, but no discrepancy in leg length.  No paravertebral muscle spasms, dysrhythmia or list was noted.  The straight leg raise, Patrick's and Burns' tests were negative.  No motor weakness or hypoesthesia was noted, and the reflexes were equal.  

The X-ray studies were noted to be normal, and the diagnosis was that of mild postural low back pain with no objective sign of back pain.  The Veteran was provided nonopiate analgesics and instructed in back exercises.  It was recommended that he be returned to full duty.  

At the time of the separation examination, the Veteran noted that he had recurrent back pain.  

The records dated after the Veteran's 1968 separation from service also document complaints and treatment for back pain.  For example, December 1973 and January 1974 records from St. Joseph's Hospital indicate the Veteran was seen for low back strain.  

A December 1973 x-ray report from this hospital showed a very slight asymmetry in the configuration of the nerve root sheaths at L4-L5 and the left was elevated slightly as demonstrated in the sagittal plane.  The findings raised a possibility of a herniation of nucleus pulposus.  

Additionally, the Veteran has testified that he sought treatment for his back during college in 1973 and on numerous times after 1973 and then in 1985; however, the records were not available.  The Board notes the Veteran is competent to describe symptoms such as pain and his history of reporting for treatment.  Layno v. Brown, 6 Vet. App. at 469-70 (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  

Furthermore, the Board finds this history of pain and treatment to be credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

In light of the evidence documenting treatment for pain during service and continuing after service and eventually resulting in hospitalization for back symptoms that suggested the presence of a herniated nucleus pulposus shortly after his discharge from service, the Board finds that the pre-existing low back condition as likely as not chronically increased in severity during service. 

Having found the condition increased during service, the presumption of aggravation applies and the increase is presumed to be a result of service under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

It is the government's burden to rebut this presumption by showing a lack of aggravation or proving by clear and unmistakable evidence that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ); Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012).  As explained, this is an onerous burden and the evidence must be undebatable. 

The Veteran was afforded a VA examination in April 2005 to assess the nature and likely etiology of any present back disorder.  After reviewing the record and considering the Veteran's history, the examiner diagnosed residual lumbar spine laminectomies and residual right foot drop.  The examiner opined that the spine condition the Veteran was experiencing was less likely than not related to service as the inservice lumbosacral pain episode resolved with conservative treatment.  

The VA examiner further explained that the available records did not indicate spinal problems until 1985, about 18 years after the Veteran's separation from service when laminectomies were performed and related that he was further injured after being rear-ended in motor vehicle accidents in 1989 and 1991. 

The Veteran was afforded another VA examination to specifically address the question of aggravation in February 2012.  After reviewing the record, the examiner concluded that the condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond the natural progression by an inservice injury event or illness.  

In the rationale section, the examiner explained that the present low back condition was caused by the L5 disc herniation that occurred in 1985.  The examiner explained that the Veteran's pre-service back injury from basketball was a self-limiting condition that most likely was caused by an acute lubmosacral sprain or strain.  

The symptoms in service of postural back pain were noted to most likely represent a mechanical low back pain syndrome which also was self-limiting and unrelated to the pre-existing service back condition.   

The examiner further indicated that the 1973 hospitalization for the low back was unrelated to the inservice back condition and noted that a diagnosis of L4-L5 disc herniation was rendered in 1985 and was unrelated to the prior episodes of back strain and sprain.  He indicated that motor vehicle accidents in 1980s and 1990s might or might not have worsened the condition.  

The Board notes that, on review, neither examination considered the claim under the correct legal standard.  

The April 2005 VA examination failed to consider the question of aggravation at all and merely concluded that the condition was less likely related to service given the lack of treatment between the Veteran's separation from service until 1985.  

To the extent that the examiner provided a negative nexus, the Board notes that the April 2005 VA examination is not probative as it is based on an inaccurate factual premise because the record clearly reflects complaints of back pain after service and even documents hospitalization for back pain in 1973.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  

The February 2012 VA examination also failed to consider the claim under the proper standards.  

As discussed, the first question in a case involving aggravation is whether there was any increase at all.  Here, instead of providing an opinion as to whether the back condition noted at entry increased in severity during service, the examiner simply concluded all of the episodes were "unrelated" without providing a clear rationale for this opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

To the extent that the examiner sought to provide an opinion that there was no increase during service, such an opinion would conflict with the evidence showing that an increase in symptomatology did take place during the Veteran's service in the Republic of Vietnam.  See Dalton, 21 Vet. App. at 39-40.  

Furthermore, checking the box that the condition was "clearly and unmistakably not aggravated beyond the natural progression of the disease" is insufficient on its own without a detailed explanation to support the finding.  

Merely stating that the condition was "unrelated" without pointing to clinical evidence or pathology is not adequate to meet the formidable evidentiary burden required to rebut the presumption of aggravation.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that even the "clear and convincing" burden of proof, a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence "); See also Stefl, 21 Vet. App. at 124.

Moreover, on review, this rationale tends to support a theory that the manifestations exhibited in service represented the onset of a separate and distinct low back condition.  

In light of the inadequate opinions, the Board must carefully considered whether another remand was necessary.  Indeed, there can be no doubt that further inquiry could be undertaken with a view towards development of the claim, specifically to clarify whether the manifestations in service represented an increase in disability and whether any increase was clearly and unmistakably due to the natural progression of the disease.  

While the VA may obtain evidence to rebut the presumption, in this particular case, to attempt another time to obtain an examination to answer the question of aggravation would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); but see Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (finding that precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).  

In this case, the Veteran is shown to have sustained a clear back injury prior to his service and manifested muscle spasms and difficulty lifting at the time of his entry into service.  A note from his private physician attested to the continued pain despite the fact that clinical testing did not demonstrate significant pathology.  

Moreover, after eight months of service, the Veteran was treated for complaints of intermittent back pain. and a thorough work up and special inquiry was performed.  

The Veteran testified that he was told to treat with exercise and pain medication and this was confirmed by the service treatment records.  None of the service treatment records suggested that the increased pain was the  result of the natural progression of the disability; rather, the records include a credible history of the onset of pain directly related to carrying heavy loads while in the Republic of Vietnam.  

Significantly, these service treatment records serve to document the onset of the Veteran's first complaints of low back pain radiating into the right lower extremity and his complaints of recurrent low back pain at the time of the separation examination.  

Similarly, the post-service records on review fail to clearly and unmistakably demonstrate that the increased pain during service was the result of the natural progression of the pre-existing condition.  The only evidence suggesting that the current disability was the natural progression of the pre-existing low back condition is the February 2012 VA examination opinion that is deemed to be limited probative value.  

Here, on review, the record tends to show that the current postoperative low back degenerative changes with right foot drop as likely as not is due to the recurrent low back pain with reports of radiation into the right leg initially treated in service and subsequently manifested by myelographic findings of a possible herniated disc at L4-L5 in 1973.  

As the high standard of proving by clear and unmistakable evidence that the increase in severity during service was the result of the natural progression of the disorder, the Board finds that the presumption of aggravation is not rebutted and that the claim must be granted. 38 C.F.R. § 3.102. 


ORDER

Service connection for the postoperative lumbar spine degenerative changes with right foot drop is granted.  


REMAND

A preliminary review of the record reflects that further development is necessary.  

Specifically, the Board is of the opinion that another VA examination is necessary to determine the nature and likely etiology of the currently diagnosed pancreatitis.  

The Veteran argues that his pancreatitis was caused by Agent Orange exposure and alternatively that the treatment for diarrhea in December 1967 represented an early manifestation of the pancreatitis.  

Although opinions have been sought as to the relationship between the pancreatitis and Agent Orange, there is no opinion that discusses the relationship, if any, between the inservice treatment for diarrhea in December 1967 and the current pancreatitis.  

It is well settled that, in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain the relationship between the Veteran's pancreatitis and the symptoms of diarrhea reported during service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the record reflects that the Veteran treats his pancreatitis with a private physician.  The record includes treatment records from 1999 until 2004 and a letter dated in April 2008 where Dr. A.K. related that he had treated the Veteran for chronic pancreatitis since 1999.  As such, on remand, updated records since 2004 from Dr. A.K. should be requested.  38 C.F.R. § 3.159(c)(1), (2).  

Accordingly, the remaining matter is REMANDED for the following action:

1.  The RO should take appropriate steps to ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain copies of the complete records of all such treatment from any identified source.  The RO should specifically request updated records from A.K., M.D. from 2004 until the present.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records have been received, the RO should have the Veteran scheduled for a VA examination to assess the nature and likely etiology the currently diagnosed pancreatitis.  

The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  All tests that are deemed necessary by the examiner should be conducted.  

Following a review of the file, the examiner should comment upon the following:

Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the current pancreas disability is due to any event, incident, or symptoms noted during service.  The examiner should specifically comment upon the December 1967 treatment for diarrhea.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing all indicated development, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


